Citation Nr: 1429050	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  13-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for multiple myeloma, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in June 2014.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran currently suffers from multiple myeloma.

2.  The evidence is in equipoise as to whether the Veteran was exposed to herbicides during his active service.  


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for specific disabilities associated with exposure to herbicide agents, including multiple myeloma.  38 C.F.R. § 3.309(e). These disabilities will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service.  38 C.F.R. § 3.307(a).  Though this presumption is most often extended to claimants who served in the Republic of Vietnam, VA broadened this regulation to cover certain veterans who served in units that operated in or near the Korean demilitarized zone (DMZ) from April 1, 1968 to August 1, 1971.  38 C.F.R. § 3.307(a)(6)(iv).  

Private treatment records show that the Veteran has been diagnosed as suffering from multiple myeloma.  The current disability criterion is satisfied.

Though there is no evidence that the Veteran suffered from this disability during his active service, the Veteran contends that his multiple myeloma is related to in-service herbicide exposure.  

The Veteran's service personnel records show that he served in Korea from June 1969 to August 1970.  During that time, he was assigned to Battery D, 7th Battalion, 5th Artillery.  The unit history for this Battalion notes that the group served "near the Demilitarized Zone" in the Republic of Korea.  

In various statements and testimony, the Veteran contends that he was exposed to herbicides during his active service.  At a July 2013 informal conference, the Veteran stated that he took frequent trips to an orphanage located near the DMZ.  He stated that he also had temporary duty assignments to bases located closer to the DMZ than his home base.  He reiterated these contentions in his June 2014 hearing.  

Buddy statements from fellow soldiers further contend that the Veteran was exposed to herbicides.  In a July 2013 letter, K.S stated that he and the Veteran made deliveries to orphanages close to the DMZ.  He also stated that vegetation around their bases was sprayed.  In a January 2014 letter, J.N. stated that he personally sprayed vegetation around bases, though he did not know what herbicide was used.  In separate letters, L.S. and J.H. both stated that they observed spraying in and around areas where the Veteran was stationed.  

The Veteran's specific unit is not listed among those determined explicitly to have been exposed to herbicide agents.  However, given the wealth of supporting documentation and statements provided by the Veteran and fellow soldiers, the Board determines that the evidence as to whether the Veteran was exposed to herbicides is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.  

In view of this evidence, the Board shall resolve reasonable doubt in favor of the Veteran and find that he is presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, his multiple myeloma, which appears to have manifested to a degree of 10 percent or more at some time after service, is presumed to be service connected to such exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  As there is no affirmative evidence to the contrary, the Board concludes that service connection is warranted for multiple myeloma.  See 38 C.F.R. § 3.307(d).


ORDER

Service connection for multiple myeloma is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


